Citation Nr: 0833447	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  05-39 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hepatitis C.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

5.  Entitlement to service connection for essential tremors 
of both hands, including as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to July 
1971 and from January 1975 to April 1976.  He also served in 
the Naval Reserves from July 1971 to January 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated February 2004 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Boise, Idaho, that denied the above claims.

The veteran's DD 214 for the period of active service from 
January 1975 to April 1976 states that the character of 
service was under conditions other than honorable.  Following 
a review of the veteran's personnel records, the RO 
determined in a November 1977 unappealed, final RO 
administrative decision that the veteran's service from 
January 1968 to July 1971 was honorable and his service from 
January 1975 to April 1976 was dishonorable.  Therefore, the 
RO determined that the veteran is ineligible for VA benefits 
for the period of service that is characterized as 
dishonorable.  


FINDINGS OF FACT

1.  There is no competent evidence of record showing that the 
veteran currently suffers from bilateral hearing loss.

2.  There is no competent evidence of record showing that 
tinnitus was incurred in service.

3.  Hepatitis C did not have its onset during active service 
or result from disease or injury in service.

4.  The veteran did not engage in combat during service, 
there is no corroboration or verification of the occurrence 
of the veteran's claimed stressors and the diagnosis of PTSD 
has not been related to a confirmed stressor.

5.  Essential tremors of both hands did not have its onset 
during active service or result from disease or injury in 
service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
bilateral hearing loss and tinnitus have not been met.  
38 U.S.C.A. §§ 1110, 1112, 1131 (West 2001); 38 C.F.R. 
§§ 3.303(a), 3.307, 3.309, 3.385 (2007).

2.  The criteria for entitlement to service connection for 
hepatitis C have not been met.  38 U.S.C.A. §§ 1101, 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

3.  The criteria for entitlement to service connection for 
PTSD have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304(f) (2007).

4.  The criteria for entitlement to service connection for 
essential tremors of both hands have not been met.  38 
U.S.C.A. §§ 1110, 1112, 1116, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  


In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

The veteran's service medical records are unavailable and a 
formal finding of the unavailability of the service records 
was issued by the RO in January 2006.  In cases where records 
once in the hands of the government are lost, there is a 
heightened obligation to explain the Board's findings and 
conclusions, and to consider carefully the benefit-of-the-
doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The analysis of the veteran's claims has been 
undertaken with this heightened obligation in mind.

Hearing loss and tinnitus

The evidence shows that the veteran does not currently suffer 
from bilateral hearing loss.  In fact, post-service medical 
evidence is entirely negative for any competent evidence of 
the clinical presence of bilateral hearing loss.  The only 
evidence of the existence of hearing loss is the veteran's 
own statements.  In the absence of any competent evidence of 
bilateral hearing loss, the Board must conclude the veteran 
does not currently suffer from that disability.  Brammer, 3 
Vet. App. at 225.

With regard to the claim of service connection for tinnitus, 
the report of a July 2003 Agent Orange examination included 
the veteran's complaint of "some ringing of his ears off and 
on."  No diagnosis was offered.  

As noted previously, service medical records are unavailable 
for review.  In this case, however, the appeal regarding 
tinnitus turns on what the evidence shows in terms of a 
chronic condition since service. 

Tinnitus is a condition under case law, where lay observation 
has been found to be competent as to the presence of the 
disability, that is, tinnitus is capable of lay observation.  
Charles v. Principi, 16 Vet. App. 370 (2002).  Although the 
veteran is competent to declare that he has tinnitus, he is 
not competent to provide a medical nexus opinion between his 
tinnitus and an event of service origin.  The only notation 
of tinnitus is the complaint made at the 2003 examination.  
The veteran reported the condition was on and off, but did 
not indicate when it began.  

Where, as here, the determinative issue involves a question 
of a medical nexus or medical causation, not capable of lay 
observation, competent medical evidence is required to 
substantiate the claim because a lay person is not qualified 
through education, training, and expertise to offer an 
opinion on medical causation.  Competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer a medical 
opinion.  38 C.F.R. § 3.159.  For this reason, the Board 
rejects the veteran's statements as competent evidence to 
substantiate the claim that the current tinnitus is related 
to an injury, disease, or event of service origin.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.


Hepatitis C

After a careful review of the entire record, the Board finds 
that service connection for hepatitis C is not warranted.

The Board observes that risk factors for hepatitis C include 
intravenous (IV) drug use, blood transfusions before 1992, 
hemodialysis, intranasal cocaine, high-risk sexual activity, 
accidental exposure while a health care worker, and various 
kinds of percutaneous exposure such as tattoos, body 
piercing, acupuncture with non-sterile needles, shared 
toothbrushes or razor blades.  VBA Letter 211B (98-110) 
November 30, 1998.  

The veteran indicated in a hepatitis C questionnaire 
submitted in July 2005 that he used intravenous drugs in 1977 
and got a tattoo in 1968.  He also asserted that another risk 
factor he was exposed to during service was air gun shots 
during induction.  During November 2002 VA treatment, the 
veteran admitted to using "lots" of speed and intravenous 
drugs when younger, but did not specify when.  According to 
the veteran, the claimed intravenous drug use began following 
separation.  Therefore, the veteran was exposed to a serious 
risk factor for hepatitis C following service.

The first diagnosis of hepatitis C of record was during VA 
treatment in December 2002, about 31 years after separation 
from his period of honorable service.  The Board notes that 
although the service medical records are unavailable, this 
lengthy period without treatment is evidence that there has 
not been a continuity of symptomatology, and it weighs 
heavily against the claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  

Despite the medical evidence of current hepatitis C, the 
record is devoid of any medical evidence whatsoever to 
support the veteran's claim that his current hepatitis C is 
related to service.  Post-service medical records show that 
the veteran engaged in intravenous drug use following 
service.  There is no evidence of record that the veteran 
engaged in that risk factor during his first period of active 
service and service medical records are completely silent for 
any evidence that would indicate that hepatitis C was 
incurred during his service.  

Even if the Board concedes that the veteran received 
inoculations via an air gun or jet injector at induction, 
there is no evidence that this caused the veteran's hepatitis 
C.  A July 1998 letter from the Assistant Secretary of 
Defense states that Department of Defense (DOD) has no 
evidence that service members have acquired blood-borne 
infections such as hepatitis B, hepatitis C, or HIV as a 
result of DOD's use of jet injectors.  Therefore, there is no 
credible medical evidence that the veteran's hepatitis C was 
thusly caused.  

The veteran has asserted that his hepatitis C is related to 
his in-service inoculations with an air gun as well as 
tattoos during his first period of active service.  The 
veteran is competent to report receiving inoculations with 
jet injectors and tattoos.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  However, neither the Board nor the 
veteran is competent to supplement the record with 
unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  There is no competent medical evidence 
indicating that an air gun or tattoos would have caused the 
veteran's infection, as opposed to his post-service 
intravenous drug use.  Significantly, the November 2002 
treatment record only listed the veteran's intravenous drug 
use as a risk factor for hepatitis C.  As no other risk 
factor is shown by the evidence, a grant of service 
connection is not in order for this claim.

In short, there is no medical evidence or opinion of record 
that supports the veteran's claim that his current hepatitis 
C is related to service, to include shots with air guns and 
tattoos, and neither he nor his representative has presented 
or identified existing evidence that would, in fact, support 
the claim.

As there is no competent medical evidence relating the 
currently diagnosed hepatitis C to service, there is no basis 
upon which to grant service connection.  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit-of-the-doubt rule as required by law and VA 
regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The 
preponderance is against the veteran's claim, and it must be 
denied.

PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS (4th ed. 1994) (DSM-IV), credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. §§ 3.304(f), 4.125(a); see also Cohen v. Brown, 10 
Vet. App. 128, 137-138 (1997); Moreau v. Brown, 9 Vet. App. 
389, 394- 395 (1996).

Initially, the Board acknowledges that the veteran has 
received a medical diagnosis of PTSD attributed to combat.  
See VA treatment record dated October 2003.  However, the 
Board is unable to accept the diagnosis as based upon a 
confirmed stressor because the preponderance of the evidence 
is against a finding that the veteran engaged in combat with 
the enemy during active service, and the record does not 
otherwise contain credible evidence which confirms his 
account of in-service stressors.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  If VA 
determines that the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then the 
veteran's lay testimony or statement is accepted as 
conclusive evidence of the stressor's occurrence and no 
further development or corroborative evidence is required, 
providing that such testimony is found to be "satisfactory," 
i.e., credible, and "consistent with the circumstances, 
conditions, or hardships of service."  See 38 U.S.C.A. § 
1154(b); 38 C.F.R. 3.304(f); Cohen v. Brown, 10 Vet. App. 
128, 146-47 (1997); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  If, however, VA determines either that the veteran 
did not engage in combat with the enemy or that the veteran 
did engage in combat, but that the alleged stressor is not 
combat related, the veteran's lay testimony, by itself, is 
not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
that corroborate the veteran's testimony or statements.  See 
Cohen v. Brown, 10 Vet. App. at 147; Zarycki, 6 Vet. App. at 
98.

Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that a veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); 
Moran v. Principi, 17 Vet. App. 149 (2003). See also Sizemore 
v. Principi, 18 Vet. App. 264, 273-74 (2004).

The veteran has not received combat citations, badges, or 
other decorations indicative of combat engagement.  Thus, 
there are not "recognized military citations or other 
supportive evidence" that the veteran actually engaged in 
combat.  West v. Brown, 7 Vet. App. 70, 76 (1994) (emphasis 
added).  His military occupational specialty of radio 
operator during his period of honorable service does not, of 
itself, denote combat exposure.  The Board finds, therefore, 
that he is not a veteran of combat.  Accordingly, under 38 
C.F.R. § 3.304(f), the occurrence of claimed stressors not 
related to combat must be supported by credible evidence.

The veteran submitted several statements in which he 
described a stressful event during service.  His statements, 
however, lacked the details necessary to verify the 
stressor's occurrence.  In a July 2005 statement, the veteran 
described riding in a "medi-vac" as an extra door gun while 
serving in Vietnam.  During one recovery mission, they picked 
up two passengers, a pregnant Vietnamese women who was shot 
in the stomach and a wounded G.I. who was hit in the head, 
neck, left arm and stomach.  The veteran stated that he could 
not remember the date, but it was during the rainy season.  
The RO made several unsuccessful attempts to obtain more 
specific information from the veteran.  In December 2005, the 
U.S. Army and Joint Services Records Research Center (JSRRC) 
made a formal finding that the record lacked sufficient 
information to verify any inservice stressful event and all 
efforts to obtain the needed information were exhausted.  

Although the veteran's personnel records show that he served 
in Vietnam from June 1970 to June 1971, there is no evidence 
of record, aside from the veteran's own statements, 
confirming that the claimed event actually occurred.  

The record includes diagnoses of PTSD; however, the Board 
concludes that the preponderance of the evidence is against a 
finding that the veteran engaged in combat with the enemy 
while on active duty and that there is no independent 
corroboration of his reported in-service stressors.  
Consequently, the Board must find that the preponderance of 
evidence is against the claim for PTSD; the benefit-of-the-
doubt doctrine is inapplicable and the claim must be denied.  
38 U.S.C.A. § 5107(b).

Essential tremors

Where a veteran who served for ninety days or more develops 
an organic disease of the nervous system to a degree of 10 
percent or more within one year from separation from service, 
service connection may be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1112, 1137; 38 
C.F.R. §§ 3.307, 3.309.

Post-service medical treatment records show that the veteran 
had been diagnosed as having essential tremors of the hands.  
Therefore, the first requirement for service connection for 
this claim, the existence of a current disability, is met.  
See Hickson, 12 Vet. App. at 253.  

However, the veteran does not contend, and the medical 
evidence does not show, that his essential tremors had its 
onset in service.  The veteran was diagnosed as having 
essential tremors in July 2003, about 32 years after service.  
Although the service medical records are unavailable, this 
lengthy period without treatment is evidence that there has 
not been a continuity of symptomatology, and it weighs 
heavily against the claim.  See Maxon, 230 F.3d at 1330.  

In addition, there is no competent evidence or medical 
opinion contained in the private and VA medical records 
showing or indicating that essential tremors are related to 
active service.  The record shows tremors noted during VA 
treatment, however, there is no medical evidence showing that 
it is somehow related to service.  

The evidence does not show that the veteran was diagnosed 
with essential tremors within one year following his 
separation from service.  This disability was not diagnosed 
until 2003.  As such, service connection on a presumptive 
basis is not warranted.  See 38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307, 3.309.

In correspondence of record, the veteran contends that his 
essential tremors were caused by exposure to Agent Orange in 
Vietnam.  A veteran is entitled to a presumption of service 
connection if he is diagnosed with certain enumerated 
diseases associated with exposure to certain herbicide 
agents.  38 C.F.R. § 3.309(e).  Regulations pertaining to 
Agent Orange exposure have expanded to include all herbicides 
used in Vietnam.  Unless there is affirmative evidence to the 
contrary, a veteran who served on active duty in the Republic 
of Vietnam during the Vietnam Era is presumed to have been 
exposed to Agent Orange or similar herbicide.  38 U.S.C. § 
1116(f); 38 C.F.R. § 3.313a.  Under the authority granted by 
the Agent Orange Act of 1991, the Secretary of VA 
specifically determines, based on reports of the National 
Academy of Sciences (NAS) and other medical and scientific 
studies, diseases that may be presumed to have been caused by 
exposure to herbicidal agents.  The diseases for which 
service connection may be presumed due to an association with 
exposure to herbicide agents consist of chloracne or other 
acneform diseases consistent with chloracne, Type II 
diabetes, Hodgkin's disease, chronic lymphatic leukemia, 
multiple myeloma, non- Hodgkin's disease, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, cancer of the lung, bronchus, larynx or trachea, and 
soft-tissue sarcoma other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma or mesothelioma.  38 C.F.R. § 3.309(e).

Although the veteran did serve in Vietnam from June 1970 to 
June 1971, and is therefore presumed to have been exposed to 
Agent Orange, essential tremors are not a presumptive 
disability based on exposure to Agent Orange.  The Secretary 
of the Department of Veterans Affairs has determined that 
there is no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also 61 Fed. Reg. 57586-57589 (1996).  
Furthermore, there is no competent medical evidence of record 
showing that Agent Orange caused the veteran's essential 
tremors.  Thus, service connection, as evaluated under the 
regulations governing presumptive service connection based on 
exposure to Agent Orange, is not warranted.

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin, 
1 Vet. App. at 175; Espiritu, 2 Vet. App. at 494.  The record 
does not contain a competent opinion linking the veteran's 
essential tremors of both hands to service, and the medical 
evidence of record does not otherwise demonstrate it is 
related to service.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  


The RO provided the appellant pre-adjudication notice by a 
letter dated February 2003.  Additional letters were sent in 
February 2006 and March 2006.  

Although the initial notice provided prior to the rating 
decision did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006)

Regarding the claim for service connection for hepatitis C, 
the veteran was not provided complete notice prior to the 
decision as to the risk factors for hepatitis C infections.  
Although the appellant received inadequate notice, and that 
error is presumed prejudicial, the record reflects that the 
purpose of the notice was not frustrated.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In a February 2003 letter, the RO included an explanation of 
VA's duty to assist in obtaining records and providing a 
medical examination or opinion where necessary.  The letters 
also requested that the appellant sign and return 
authorization forms providing consent for VA to obtain his 
private medical records and that the appellant submit any 
evidence that the claimed conditions existed from service to 
the present time, any treatment records pertaining to the 
claim, any medical evidence of current disabilities.          

The October 2005 statement of the case and February 2006 
supplemental statement of the case provided the appellant 
with the relevant regulations for his service connection 
claims, including those governing VA's notice and assistance 
duties, as well as an explanation of the reason for the 
denial of the claims.  Moreover, the record shows that the 
appellant was represented by a Veteran's Service Organization 
and its counsel throughout the adjudication of the claims.  
Overton v. Nicholson, 20 Vet. App. 427 (2006).  Thus, based 
on the record as a whole, the Board finds that a reasonable 
person would have understood from the information that VA 
provided to the appellant what was necessary to substantiate 
his service connection claims, and as such, that he had a 
meaningful opportunity to participate in the adjudication of 
his claims such that the essential fairness of the 
adjudication was not affected.  See Sanders, 487 F.3d at 891. 

VA has assisted the veteran in obtaining evidence.  As 
mentioned above, the veteran's service medical records are 
unavailable.  In addition, in this case VA need not obtain an 
examination as the evidentiary record does not show that the 
veteran's current tinnitus, hepatitis C, PTSD, or essential 
tremors of both hands may be associated with an established 
event, injury, or disease in service; manifested during an 
applicable presumptive period; or otherwise associated with 
military service.  Nor does the evidentiary record show that 
the veteran currently suffers from bilateral hearing loss.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the veteran's claims file; and 
the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.





	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for hepatitis C is denied.

Service connection for PTSD is denied.

Service connection for essential tremors of both hands, 
including as secondary to herbicide exposure, is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


